Dismissed and Memorandum Opinion filed July 9, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00212-CV

                         RAMONA B. HILL, Appellant

                                        V.
               THE RESERVE AT BRAES FOREST, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1025581

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 7, 2013. The notice of
appeal was filed March 7, 2013. To date, our records show that appellant has not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On April 2, 2013, appellant filed a motion challenging the trial court’s
decision on indigence. On April 9, 2013, this court issued an order requiring
appellant to file a motion to extend time to file her motion pursuant to Texas Rule
of Appellate Procedure 20.1(j)(1). Appellant’s motion challenging the trial court’s
decision was denied on May 9, 2013 because she did not file a motion for
extension of time.

      On May 30, 2013, this court ordered appellant to pay the appellate filing fee
on or before June 14, 2013, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.




                                        2